Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FEDERAL INSURANCE COMPANY Endorsement No. 3 Bond Number: 81948090 NAME OF ASSURED: NT ALPHA STRATEGIES FUND REVISE ITEM 2. ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 2. in its entirety on the DECLARATIONS and substituting the following: ITEM 2. LIMITS OF LIABILITY-DEDUCTIBLE AMOUNTS: If "Not Covered" is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference to such INSURING CLAUSE in this Bond shall be deemed to be deleted. There shall be no deductible applicable to any loss under INSURING CLAUSE 1 sustained by any Investment Company . SINGLE LOSS DEDUCTIBLE INSURING CLAUSE LIMIT OF LIABILITY AMOUNT 1. Employee $ 750,000 $ 25,000 2. On Premises $ 750,000 $ 25,000 3. In Transit $ 750,000 $ 25,000 4. Forgery or Alteration $ 750,000 $ 25,000 5. Extended Forgery $ 750,000 $ 25,000 6. Counterfeit Currency $ 750,000 $ 25,000 7. Threats to Person $ Not Covered $ N/A 8. Computer System $ 750,000 $ 25,000 9. Voice Initiated Funds Transfer Instruction $ 750,000 $ 25,000 10. Uncollectible Items of Deposit $ 250,000 $ 5,000 11. Audit Expense $ 250,000 $ 5,000 This Endorsement applies to loss discovered after 12:01 a.m. on June 30, 2008. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: June 27, 2008 ICAP Bond Form 17-02-1582 (Ed. 5-98) Page 1
